        Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 1 of 17




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


OSCAR OMAR PERDOMO DE LAO,     * CIVIL ACTION NO. 2:19-cv-13074
                               *
                   Plaintiff,  * JUDGE: SARAH S. VANCE
                               *
            VERSUS             *
                               * MAGISTRATE: MICHAEL B. NORTH
                               *
SAM’S CLUB, WALMART, INC., and *
ABC INSURANCE COMPANY,         *
                               * JURY REQUESTED
                   Defendants. *
***************************************************

         MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

MAY IT PLEASE THE COURT:

           Defendants, Sam’s Club and Walmart, Inc. (“Defendants”), respectfully submit this

Memorandum in Support of its Motion for Summary Judgment. For the following reasons, no

genuine issues of material fact exist concerning Defendants’ creation or actual or constructive

notice of the condition on the premises, and as such, and as a matter of law, Plaintiff cannot satisfy

his burden of proof against Defendants.

           I.       FACTS

                    A.      DEPOSITION TESTIMONY OF PLAINTIFF, OSCAR PERDOMO

           Oscar Omar Perdomo De Lao (“Plaintiff” or “Oscar Perdomo”), alleges that on July 16,

2018, he was shopping at Sam’s Club Store No. 4775, located at 3900 Airline Highway, Metairie,

Louisiana (“Sam’s” or “Sam’s Club”).1 As he walked through the store, he suddenly, and without

warning, slipped on an unknown substance on the floor and fell to the ground.2 At the time of the



1
    Exhibit A, Petition for Damages.
2
    Exhibit A.
      Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 2 of 17




incident, there were no signs of any type warning the patrons of Sam’s club (sic) of this unknown

hazardous substance on the floor.3 As a direct consequence of Defendants’ negligent, careless,

and/or reckless actions, Plaintiff suffered damages to his body.4

          Plaintiff testified that on the day of the incident, he went to Sam’s Club with his girlfriend,

Nora Morena, and her two children to buy a rotisserie chicken.5 Plaintiff admitted he did not

remember the date, the day of the week, or the time of his incident.6 Plaintiff further admitted that

he did not remember the shoes or the clothes he wore that day.7

         Plaintiff paid for the chicken and as he, Ms. Morena, and the two children who were behind

him, walked toward the store’s exit, Plaintiff slipped on an unknown substance.8 He testified that

the store was well lit and he admitted he did not see anything on the floor before he slipped.9 He

was looking straight ahead as he walked toward the exit.10 Prior to his incident, Plaintiff did not

see anything in his peripheral vision on the floor and he admitted that his view of the floor was

unobstructed.11 He was not distracted or talking on his phone before he slipped.12

         Plaintiff could not describe what caused him to slip.13 Although his hands made contact

with the floor, his hands did not touch the substance.14 He testified that his clothes remained dry

and he did not know the source of the substance.15 Sam’s Club customers, as well as Ms. Morena

and her children, walked through the area of the incident without issue.16


3
  Exhibit A, Petition for Damages.
4
  Exhibit A.
5
  Exhibit B, Deposition of Plaintiff, p. 21, lines1-8.
6
  Exhibit B, p. 20, lines 11-23.
7
  Exhibit B, p. 22, lines 5-11.
8
  Exhibit B, p. 25, lines 7-9.
9
  Exhibit B, p. 24, lines 8-12.
10
   Exhibit B, p. 24, lines 13-16.
11
   Exhibit B, p. 24, lines 17-23.
12
   Exhibit B, p. 24, line 24 - p. 25, line 6.
13
   Exhibit B, p. 25, lines 12-14.
14
   Exhibit B, p. 25, lines 16-18; p. 26, lines 13-15.
15
   Exhibit B, p. 26, lines 16-21.
16
   Exhibit B, p. 27, lines 12-18.

                                                         -2-
      Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 3 of 17




         Plaintiff had no information to suggest that a Sam’s Club customer caused the alleged

slippery condition.17 He did not know long the floor was slippery prior to his incident.18 He saw

Sam’s Club employees in the area, but he did not get their names.19 Later he recalled speaking to

a brown-skinned girl with black hair that he identified as a Sam’s Club employee, working in the

area.20 Plaintiff testified that the employee did not mention or suggest to him that she knew the

floor was slippery prior to the incident.21 Plaintiff further testified that no Sam’s Club employee

mentioned or suggested to him that they knew the floor was slippery prior to his fall.22 Likewise,

no Sam’s Club employee mentioned or suggested to him that a customer caused the alleged

slippery condition on the floor.23 Plaintiff did not speak to any Sam’s customers after he slipped

and he did not know if a customer saw the incident.24

         Plaintiff admitted he did not have any information or knowledge to suggest why the floor

was slippery.25 More importantly, Plaintiff did not know what caused his incident but speculated

that water may have been on the floor.26 He admitted it was only after he slipped that he saw a

substance on the floor, but he did not know if it was water or something else.27 Plaintiff did not

touch the substance, nor did his clothes and shoes make contact with the substance. 28 He did not

know the size of the substance, but speculated that it was a two-foot wide circle.29




17
   Exhibit B, Deposition of Plaintiff, p. 27, lines 22-24.
18
   Exhibit B, p. 27, line 25 - p. 29, line 2.
19
   Exhibit B, p. 28, lines 3-7.
20
   Exhibit B, p. 28, lines 8-20.
21
   Exhibit B, p. 28, lines 21-23.
22
   Exhibit B, p. 29, lines 3-6.
23
   Exhibit B, p. 29, lines 7-9.
24
   Exhibit B, p. 29, lines 10-18.
25
   Exhibit B, p. 29, lines 19-21.
26
   Exhibit B, p. 29, lines 21-22.
27
   Exhibit B, p. 30, lines 1-3.
28
   Exhibit B, p. 30, lines 4-10; p. 30, line 24 - p. 31, line 3.
29
   Exhibit B, p. 29, lines 11-19.

                                                             -3-
     Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 4 of 17




         Plaintiff admitted that the substance was undisturbed and there was no indication that

anyone had walked through it or pushed a grocery basket through it.30 Plaintiff did not know the

location of the substance in relation to where he slipped because he did not pay attention to it.31

Plaintiff testified he left Sam’s Club without filing an incident report or speaking to a manager or

employee.32

         Plaintiff returned to the store that day to report the incident. He spoke with a manager and

completed an incident report, but he did not remember the manager’s name.33 Plaintiff told the

unidentified manager that he slipped in water, although he testified that he assumed the substance

was water because it was clear.34 Plaintiff testified the manager had no information to suggest that

he knew the floor was slippery before the incident or that he knew the cause of the floor’s slippery

condition.35

         B.       DEPOSITION TESTIMONY OF NORA MORENA

         Plaintiff’s girlfriend, Nora Morena, saw Plaintiff slip. Like Plaintiff, Ms. Morena had no

information to suggest that a Sam’s Club employee caused the substance to be on the floor.

Furthermore, Ms. Morena had no information to suggest how long the substance had been on the

floor prior to Plaintiff’s incident. Likewise, Ms. Morena had no information to suggest that any

Sam’s Club employee knew the alleged substance was on the floor before Plaintiff fell.

         Ms. Morena testified that she, the Plaintiff, and her two children went to the Sam’s Club

on Airline Drive to buy a rotisserie chicken.36 They purchased the chicken and walked toward the




30
   Exhibit B, Deposition of Oscar Perdomo, p. 30, lines 20-23.
31
   Exhibit B, p. 30, lines 4-8.
32
   Exhibit B, p. 31, lines 15-16; p. 32, lines 10-12.
33
   Exhibit B, p. 35, lines 5-11.
34
   Exhibit B, p. 37, line 12 - p. 38, line 19.
35
   Exhibit B, p. 39, lines 13-21.
36
   Exhibit C, Deposition of Nora Morena, p. 25, line 25 - p. 26, line 7.

                                                         -4-
     Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 5 of 17




store’s exit.37 Ms. Morena and the children walked behind Plaintiff, and guessed that they were

walking six feet behind him.38 As she and the children walked toward the store’s exit, she did not

see anything on the floor.39 Her view of the floor, as well as Plaintiff’s view of the floor, was

unobstructed.40

         Ms. Morena testified that when Plaintiff slipped, he caught himself with his hands and his

body did not make contact with the floor.41 Initially, Ms. Morena testified that Plaintiff lost one

flip-flop when he slipped, but later speculated that he may have worn sandals that day.42 Ms.

Morena speculated that a dark brown substance on the floor caused Plaintiff to slip.43 Initially,

she testified that Plaintiff’s hands, clothing, and feet did not make contact with the substance, but

later assumed the substance was on Plaintiff’s feet because he slipped.44 Ms. Morena could offer

no information about the size of the substance on the floor, and admitted she did not see the

substance on the floor.45 Although Ms. Morena testified that she did not see the substance on the

floor, she admitted that she saw no buggy tracks or marks in it.46

         Ms. Morena admitted she did not know the source of the substance, nor did she know how

the substance came to be on the floor.47 No one told Ms. Morena that the substance was on the

floor before Plaintiff slipped.48 She admitted to seeing other Sam’s Club customers walk through

the area prior to and after Plaintiff slipped without incident or difficulty.49 Ms. Morena had no



37
   Exhibit C, Deposition of Nora Morena, p. 14, line 4 - p. 15, line 9.
38
   Exhibit C, p. 28, line 20 - p. 29, line 3.
39
   Exhibit C, p. 30, lines 2-11.
40
   Exhibit C, p. 30, lines 12-18.
41
   Exhibit C, p. 31, line 4 - p. 32, line 11.
42
   Exhibit C, p. 31, lines 7-13; p. 32, lines 12-20.
43
   Exhibit C, p. 32, lines 21-25.
44
   Exhibit C, p. 33, lines 8-19.
45
   Exhibit C, p. 34, lines 5-13.
46
   Exhibit C, p. 34, lines 14-17.
47
   Exhibit C, p. 34, lines 18-22.
48
   Exhibit C, p. 34, line 23 - p. 35, line, 1.
49
   Exhibit C, p. 35, lines 2-21.

                                                          -5-
     Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 6 of 17




information to suggest that a Sam’s Club patron or employee caused the floor to be slippery.50

She did not know how long the substance was on the floor prior to the incident.51

         Subsequent to Plaintiff’s incident, no Sam’s Club employee mentioned or suggested to her

that the floor was slippery prior to the incident; likewise, no Sam’s Club employee mentioned or

suggested to her that a Sam’s Club customer caused the alleged slippery condition on the floor.52

She did not speak to any Sam’s Club customer after Plaintiff fell and had no information to suggest

that anyone reported the alleged slippery condition to Sam’s before the incident.53 Ms. Morena

admitted that she did not know why the floor was slippery or who was responsible for the alleged

slippery condition of the floor.54

         Plaintiff did not report his fall before they left the store.55 Before reaching their residence,

Plaintiff decided to return to Sam’s Club to report the incident.56 When they re-entered the store,

they met with an unidentified male manager.57 Ms. Morena admitted this manager did not mention

or suggest to them that he knew about the alleged slippery condition of the floor before plaintiff

slipped.58 Likewise, the manager did not mention nor suggest that he knew the cause of the alleged

slippery condition of the floor.59 They did not return to the area where of incident.60

         In this matter, Oscar Perdomo cannot recover under the requirements of La. R.S. 9:2800.6

because he has no affirmative evidence to prove that: (1) Sam’s Club caused the alleged slippery

condition of the floor; (2) any Sam’s Club employee knew about the condition prior to the incident;


50
   Exhibit C, Deposition of Nora Morena, p. 35, line 22 - p. 36, line 9.
51
   Exhibit C, p. 36, lines 10-13.
52
   Exhibit C, p. 37, line 18 - p. 38, line 1.
53
   Exhibit C, p. 38, lines 2-7.
54
   Exhibit C, p. 38, lines 9-15.
55
   Exhibit C, p. 39, lines 6-9
56
   Exhibit C, p. 40, lines 10-14; p. 42, lines 15-18.
57
   Exhibit C, p. 42, lines 19-25; p. 44, lines 5-21.
58
   Exhibit C, p. 47, line 23 - p. 48, line 2.
59
   Exhibit C, p. 48, lines 3-6.
60
   Exhibit C, p. 48, lines 7-9.

                                                         -6-
      Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 7 of 17




or (3) a Sam’s Club patron caused the alleged slippery condition on the floor or, (4) that the alleged

substance was present for a sufficient period of time to create constructive knowledge on the part

of Sam’s. Accordingly, there is no factual dispute and summary judgment is appropriate as a matter

of law in this matter.

     II.      LAW AND ARGUMENT

              A. Summary Judgment Standard

           A motion for summary judgment must be granted if, the movant shows that there is no

genuine dispute as to any material fact.61 The burden of producing evidence for summary judgment

is first placed on the movant, normally the defendant, who can ordinarily meet the burden by

submitting affidavits or by pointing out the lack of factual support for an essential element of the

opponent’s case.62

       Movant’s burden on the motion does not require the negation of all essential elements of the

adverse party’s claim, but rather to point out to the court that there is an absence of factual support

for one or more elements essential to the claim.63 Once defendant has made this showing, plaintiff

must come forward with facts showing that there is a genuine issue for trial.64

           A genuine issue of material fact exists if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.65 Thereafter, if the adverse party fails to produce factual

support sufficient to establish that he will be able to satisfy his evidentiary burden of proof at trial,

there is no genuine issue of material fact and the motion must be granted.66



61
   Fed. R. Civ. P. 56(a).
62
   Stults v. Conoco, 76 F.3d 651 (5th Cir.1996); Mack v. Shoney’s, Inc., 07-922 (La. App. 5 Cir. 3/11/08), 983 So.2d
114, 116.
63
   Mack v. Shoney’s, Inc., 893 So.2d at 116; Chaney v. Lucia, 2013 WL 2147479, *2 (E.D. La. 5/15/13).
64
   Matsushita Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 588, 106 S.Ct. 1348, 1356, 89 L.Ed.2d 538
(1986); Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).
65
   Pylant v. Hartford Life and Accident Ins. Co., 497 F.3d 536, 538 (5th Cir. 2007).
66
   Matsushita Elec. Industrial Co., 475 U.S. at 588.

                                                       -7-
     Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 8 of 17




             B. Plaintiff Cannot Meet His Burden of Proving the Essential Legal Elements of
                His Claim Under La. R.S. 9:2800.6.

        In a diversity case, Louisiana substantive law applies.67 Louisiana R.S. 9:2800.6, the

Louisiana Merchant Liability Act, sets forth a plaintiff’s burden of proof in negligence actions on

a merchant’s premises due to a condition in or on the premises. 68 Under Louisiana jurisprudence,

a merchant is under a duty to take reasonable care for the safety of its patrons, but it is not the

insurer of their safety.69 Accordingly, the storeowner is not under a duty to keep its entrances,

aisles, and passageways in perfect condition.70 Rather, the duty of the storeowner to protect the

customers from foreign substances is one of “reasonable care under the circumstances.”71

        Louisiana R.S. 9:2800.6(B) provides, that in such actions, the claimant shall have the

burden of proving, in addition to all other elements of the cause of action, that: (1) the condition

presented an unreasonable risk of harm to the claimant and that risk of harm was reasonably

foreseeable; (2) the merchant either created or had actual or constructive notice of the condition

which caused the damage, prior to the occurrence; and (3) the merchant failed to exercise

reasonable care.72

        In all cases, the plaintiff bears the burden of proving each requirement enumerated by the

statute.73 The failure to prove any of the requirements enumerated in La. R.S. 9:2800.6 is fatal to

plaintiff’s cause of action.74




67
   Erie R. Co. v. Thompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed.1188 (1938).
68
   Poindexter v. Lowe's Home Centers Inc., 2016 WL 1259861, at *2 (La.W.D. La. 3/28/16).
69
   Rodriguez v. New Orleans Public Service, Inc., 400 So.2d 884 (La. 1981)(Emphasis added); Crochet v. Hospital
Service District No. 1, 476 So.2d 516 (La. App. 1st Cir. 1985); Miller v. McDonald’s Corp., 439 So.2d 561 (La. App.
1st Cir. 1983).
70
   Stockwell v. Great Atlantic & Pacific, 583 So. 2d 1186 (La. App. 1st Cir. 1991).
71
   Robinson v. F.W. Woolworth Co., 420 So. 2d 737 (La. App. 4th Cir. 1982).
72
   La. R.S. 9:2800.6(B).(Emphasis added)
73
   White v. Wal-Mart Stores, Inc., 97-0393 (La. 9/9/97), 699 So.2d 1081.
74
   Flowers v. Wal-Mart Stores, Inc., 12-140 (La. App. 5 Cir. 7/31/12), 99 So.3d 696, 699.

                                                       -8-
     Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 9 of 17




        1.       Plaintiff Has Not Met His Burden of Proving that Sam’s Club Created the
                 Condition That Allegedly Caused His Incident.

        Assuming arguendo that there was a substance on the floor, Plaintiff has not met his burden

of proving that Sam’s Club created the condition that allegedly caused his incident. The Louisiana

First Circuit Court of Appeal held “[t]o prove a merchant created a condition that caused an

accident, there must be proof that the merchant, and not a store patron, is directly responsible for

the hazardous condition”.75 Applying this principle, in Ross v. Schwegmann Giant Super Markets,

Inc., the Louisiana First Circuit found that the plaintiff failed her burden of proving that the

merchant was directly responsible for the condition on the floor when “there [was] no evidence

that would establish that the crab salad found its way onto the floor because of an act by a

Schwegmann employee.”76

        Here, Oscar Perdomo, with no corroborating evidence, has failed to satisfy his burden in

proving that a Sam’s Club employee, rather than a Sam’s Club customer, caused the substance to

be on the floor that allegedly caused his incident. In his deposition, Plaintiff testified that he had

no information to suggest how the substance got on the floor.77

        Louisiana jurisprudence has long recognized that “to avoid a summary judgment motion

mere speculation or suggestion is not enough to meet the stringent burden imposed upon a plaintiff

by La. R.S. 9:2800.6.”78




75
   Held v. Home Depot, U.S.A., 2016-1252 (La. App. 1 Cir. 6/2/17), 2017 WL 239901898 (citing Ross v. Schwegmann
Giant Super Markets, Inc., 98-1036 (La. App. 1 Cir. 5/14/99), 734 So.2d 910, writ denied sub nom. Ross v.
Schwegmann Giant Supermarkets, Inc., 99-1741 (La. 10/1/09), 748 So.2d 444.
76
   Ross v. Schwegmann Giant Super Markets, Inc., 748 So.2d 444.
77
   Exhibit B, Deposition of Oscar Perdomo, p. 26, lines 16-21.
78
   Robinson v. Brookshires #26, 769 So.2d 639, 642 (La. App. 2 Cir. 2000).

                                                     -9-
     Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 10 of 17




         2.       Plaintiff Has Not Met His Burden of Proving That Sam’s Club Had Actual
                  Notice of the Condition That Allegedly Caused His Incident.

         Plaintiff Perdomo fails to meet his burden of proving that Sam’s Club had actual notice of

a substance on the floor that caused him to slip. As discussed herein, Plaintiff and Nora Morena

testified that they had no information to suggest that any Sam’s Club employee knew a substance

was on the floor prior to Plaintiff’s incident.79

         Consequently, based on the deposition testimony of Plaintiff and Ms. Morena, Plaintiff

does not have factual support essential to his claim that Sam’s Club had actual notice of the

presence of a substance on the floor prior to his incident. Assuming arguendo that there was a

substance on the floor at the time of his fall, Plaintiff fails to present evidence that Sam’s Club was

aware of the substance on the floor before he fell. 80 In Williams-Ball v. Brookshire Grocery Co.,

the court found that the plaintiff failed to prove that the merchant had actual notice of the damage-

causing condition, when “there was simply no evidence that anyone saw the substance on the floor

prior to the incident or reported it to the merchant to put the defendant grocery store on actual

notice of the damage-causing condition.81

         Simply stated, Plaintiff has not and cannot produce factual support sufficient to establish

that he would be able to satisfy his burden of proof at trial on the issue of Sam’s actual notice.




79
   Exhibit B, Deposition of Oscar Perdomo p. 29, lines 3-6; Exhibit C, Deposition of Nora Morena, p. 35, lines 22 - p.
36, line 9.
80
   Bassett v. Toys “R” Us Delaware, Inc., 36,434 (La. App. 2 Cir. 12/30/02), 836 So.2d 465.
81
   Williams-Ball v. Brookshire Grocery Co., 50,722 (La. App. 2 Cir. 6/29/16), 198 So.3d 195.

                                                       - 10 -
     Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 11 of 17




        3.       Plaintiff Has Not Met His Burden of Proving That Sam’s Had Constructive
                 Notice of the Condition Which Allegedly Caused Him to Slip and Fall.

        This case must be dismissed because Plaintiff cannot meet his burden of showing that

Sam’s Club had constructive knowledge of the substance on the floor, believed to be water, which

allegedly caused his incident. According to La. R.S. 9:2800.6(C) (1):

        ‘Constructive notice’ means the claimant has proven that the condition existed for
        such a period of time that it would have been discovered if the merchant had
        exercised reasonable care. The presence of an employee of the merchant in the
        vicinity in which the condition exists does not, alone, constitute constructive notice,
        unless it is shown that the employee knew, or in the exercise of reasonable care
        should have known, of the condition.82

        In White v. Wal-Mart Stores, Inc., the Louisiana Supreme Court held, “a plaintiff who seeks

to prove a merchant’s constructive knowledge of an allegedly dangerous condition must show that

the condition existed for long enough prior to the fall to put the merchant on notice thereof.”83 In

a discussion of the burden of proof necessary for a cause of action pursuant to La. R.S. 9:2800.6(B),

the Louisiana Supreme Court explained:

        Because the statute is clear and unambiguous and contains no provision for shifting
        the burden to the defendant to prove his lack of culpability, we find that it is the
        plaintiff's burden to prove each element of her cause of action under La. R.S.
        9:2800.6(B) (1991). Furthermore, because constructive notice is plainly defined to
        include a mandatory temporal element, we find that where a claimant is relying
        upon constructive notice under La. R.S. 9:2800.6(B)(2) (1991), the claimant must
        come forward with positive evidence showing that the damage-causing
        condition existed for some period of time, and that such time was sufficient to
        place the merchant defendant on notice of its existence.84

        In a slip and fall case against a merchant, a plaintiff must prove the essential elements of a

standard negligence claim in addition to the requirements under La. R.S. 9:2800.6. 85 To avoid a


82
   La. R.S. 9:2800.6(C)(1); White v. Wal-Mart Stores, Inc., 97-0393 (La. 9/9/97), 699 So.2d 1081, 1084; Burns v.
Sedgwick Claims Mgmt. Servs., 14-421 (La. App. 5 Cir. 11/25/14), 165 So.3d 147, 153.
83
   White v. Wal-Mart Stores, Inc., 699 So.2d at 1084.
84
   Id. at 1082 (emphasis added).
85
   Sheffie v. Wal-Mart Louisiana, LLC, 13-792 (La. App. 5 Cir. 2/26/14), 134 So.3d 80, 83-84, writ denied, 14-0881
(La. 6/20/14), 141 So.3d 813; Melancon v. Popeye’s Famous Chicken, 10-14109 (La. App. 3 Cir. 3/16/11), 59 So.3d
513, 515.

                                                     - 11 -
     Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 12 of 17




summary judgment motion on a slip and fall claim against a merchant, mere speculation or

suggestion is not enough to meet the stringent burden imposed upon a plaintiff.86 A plaintiff who

simply shows that an allegedly dangerous condition existed without also showing that the

condition existed for some time before the fall has not carried the burden of proving constructive

notice, and those claims are subject to summary dismissal.87

         Even if contained in deposition testimony, conclusory allegations, inferences, and

unsupported speculation are insufficient to satisfy a plaintiff’s burden of proof. 88 Here, Oscar

Perdomo’s speculation that his incident was caused by water because the substance was clear is

insufficient to defeat Defendants’ motion for summary judgment.

         While the claimant must make a positive showing of the existence of the condition prior to

the accident, a defendant merchant does not have to make a positive showing of the absence of the

condition prior to the incident.89 In Oster v. Winn-Dixie, a store patron brought a premises liability

action against the store after slipping on a piece of plastic and striking his head on a steel display

shelf. In affirming summary judgment for Winn-Dixie, the Louisiana Fifth Circuit Court of Appeal

reasoned, “[b]ecause it is the claimant’s burden to prove the existence of the condition for some

period of time, the absence of evidence cannot support the claimant’s cause of action. Rather, the

absence of evidence is fatal to the claimant’s cause of action.”90




86
   Robinson v. Brookshires #26, supra n. 77 at 642.
87
   Babin v. Winn-Dixie Louisiana, Inc., 2000-0078 (La. 6/30/00), 764 So.2d 37; Oster v. Winn-Dixie, 04-117 (La. App.
5 Cir. 8/31/04), 881 So.2d 1257, writ denied, 2004-2414 (La.12/17/04), 888 So.2d 867; Mack v. Shoney’s Inc., supra
n. 6 at 114 (affirming summary judgment in slip and fall case due to lack of positive evidence of constructive notice);
Wright v. SSC Service Solutions, Inc., 07-219 (La. App. 5 Cir. 9/25/07), 968 So.2d 759 (same); Boeshans v. Petsmart,
Inc., 06-606 (La. App. 5 Cir. 1/16/07), 951 So.2d 414 (same); Campo v. Winn-Dixie Louisiana, Inc., 02-47 (La. App.
5 Cir. 5/15/02), 821 So.2d 94 (same).
88
   Richard v. Liberty Mut. Ins. Co., 13-26 (La. App. 3 Cir. 10/9/13), 123 So.3d 345. See also, Sears v. Home Depot,
USA, Inc., 06-201 (La. App. 4 Cir. 10/18/06), 943 So.2d 1219, 1228, writ denied, 06-2747 (La. 1/26/07), 948 So.2d
168.
89
   Oster, 881 So.2d at 1261.
90
   Id.

                                                        - 12 -
     Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 13 of 17




        In Jones v. Brookshire Grocery Co., the court found that plaintiff failed to establish that a

grocery store owner had constructive knowledge of an alleged wrinkle in a mat near the exit that

allegedly caused the customer to fall because there was no evidence what caused the wrinkle or

how long the wrinkle in the mat was present.91

        A claimant who simply shows that a condition existed at the time of the incident without

an additional showing that the condition existed for some time before the incident has not carried

the burden of proving constructive notice.92 For example, in Norden v. Wal-Mart Stores, Inc., the

Louisiana Fourth Circuit Court of Appeal dismissed a plaintiff’s claims against Walmart when the

plaintiff failed to introduce any testimony or evidence to establish the length of time that the

protruding boxes existed prior to her trip and fall.93 In support of its dismissal, the Norden court

found it especially significant that “in plaintiff's own testimony, she admit[ed] that she does not

know how long the boxes were protruding from the shelf prior to her fall.”94

        Similarly, in Williams v. Shoney’s, Inc., the Louisiana First Circuit Court of Appeal granted

summary judgment in favor of Shoney’s because the plaintiff had not seen the spill before her fall,

and admitted in her deposition that she had no knowledge or information concerning how long the

foreign substance had been on the floor before she fell. 95 The Williams court explained:

             Plaintiff could not establish constructive notice by defendant herein as she
             submitted no testimony or evidence establishing the length of time the spill
             remained on the floor. She testified in her deposition that she was unable to
             say whether the liquid had been there seconds or minutes. In fact, she




91
   Jones v. Brookshire Grocery Co., 37,117 (La. App. 2 Cir. 5/14/03), 847 So.2d 43; See also Robinson, supra n. 77
at 639 (no evidence existed as to how long a puckered rug on which a customer tripped and fell existed, and thus the
store did not have constructive notice of the condition).
92
   White, supra n. 81 at 1084; Rhea v. Winn Dixie Mkt. Place Store, 2002-2182 (La. App. 4 Cir. 6/4/03), 849 So.2d
759, 761.
93
   Norden v. Wal-Mart Stores, Inc., 97-2128 (La. App. 4th Cir. 8/12/98), 716 So.2d 930, 933.
94
   Id.
95
   Williams v. Shoney’s Inc., 1999-0607 (La. App. 1 Cir. 3/31/00), 764 So.2d 1021.

                                                      - 13 -
      Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 14 of 17




              candidly admitted that she had no idea how long the liquid had been on the
              floor prior to the accident.96

          Similarly, in Coleman v. Wal-Mart Stores, Inc.,97 the Louisiana First Circuit Court of

 Appeal granted summary judgment in favor of Walmart when the plaintiff, who alleged to have

 slipped and fallen on liquid on the floor, failed to show that “the liquid was on the floor for any

 period other than the briefest of moments before the accident.”98 Based on plaintiff’s proffered

 evidence, the Coleman court reasoned that Walmart did not have constructive notice of the liquid

 on the floor.99

          The Louisiana Fifth Circuit Court of Appeal, in Luft v. Winn Dixie Montgomery, LLC, held

 that evidence sufficient to show that a condition existed for some length of time includes shopping

 cart tracks or dirt in a spilled substance.100 However, as evidenced by [Luft’s] testimony, there is

 simply no evidence to determine the length of time the clear liquid was on the floor before he

 slipped because he testified that he did not notice any dirt or shopping cart tracks through the

 liquid.101

          In Kennedy v. Wal-Mart Stores, Inc., the Louisiana Supreme Court held that the plaintiff

 failed his burden of proof on the issue of constructive notice even though the plaintiff produced

 evidence showing the general area where he fell was (1) within view of a customer service podium;

 and (2) within feet of a Walmart cashier and Walmart customer service manager.102 The trial court

 found that Walmart had constructive notice of the puddle, reasoning that Walmart associates



 96
    Williams v. Shoney’s Inc., 764 So.2d at 1024.
 97
    Coleman v. Wal-Mart Stores, Inc., 98-0124 (La. App. 1st Cir. 11/6/98), 721 So.2d 1068, 1070.
 98
    Id.
 99
    Id.
 100
     Luft v. Winn Dixie Montgomery, LLC, 16-559 (La. App. 5 Cir. 2017), 228 So.3d 1269, 1274.
101
     Id. See Zeringue v. Wal-Mart Stores, Inc., 10-589 (La. App. 5 Cir. 3/29/11) 62 So.3d 276, 277 (finding that a
 plaintiff in a slip-and-fall case involving grapes on the floor failed her burden of proof on the temporal element of
 notice when the she “did not notice any buggy tracks”.)
 102
     Kennedy v. Wal-Mart Stores, Inc., 98-1939 (La. 4/13/99), 733 So.2d 1188, 1191.

                                                        - 14 -
      Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 15 of 17




“clearly had a good close-up look at the area where [plaintiff] fell before he arrived there.”103 The

Louisiana Third Circuit Court of Appeal affirmed the trial court’s decision.104

         The Louisiana Supreme Court, however, reversed the Louisiana Third Circuit and the trial

court, explaining:

             [The] plaintiff presented absolutely no evidence as to the length of time the
             puddle was on the floor before his accident. Therefore, plaintiff did not
             carry his burden of proving Wal-Mart's constructive knowledge of the
             condition. Because plaintiff failed to prove an essential element of his cause
             of action under La. R.S. 9:2800.6, the trial court committed legal error in
             allowing plaintiff to recover, and the court of appeal erred in affirming this
             judgment. Accordingly, we must reverse.

         Here, as in the cases discussed herein, Oscar Perdomo cannot satisfy his burden of proof

on the issue of constructive notice because he testified at his deposition that he does not know

how long the liquid had been on the floor prior to his incident.105 Evidence sufficient to show that

a condition has existed for some period of time includes footprints, shopping cart tracks, or dirt in

a spilled substance.”106 Here, Oscar Perdomo testified that the liquid was clear and undisturbed

and he did not notice any buggy tracks in in the substance.107 In Roberts v. Hartford Fire Ins. Co.,

the court found that the defendant grocery store did not have constructive notice of a puddle on

the floor and found that plaintiff offered no proof as to any footprint or buggy tracks in the water.108

The water was described as clear and clean by all the witnesses who observed it which tends to

support a conclusion that the puddle had not been on the floor very long, certainly not “for such a

period of time that the defendant would have discovered it by the exercise of ordinary care”.109




103
    Kennedy v. Wal-Mart Stores, Inc., 733 So.2d at 1189.
104
    Id. at 1190.
105
    Exhibit B, Deposition of Oscar Perdomo, p. 28, lines 3-7.
106
    Luft, supra n. 99, 228 So. 3d at 1274.
107
    Exhibit B, p. 30, lines 20-23.
108
    Roberts v. Hartford Fire Ins. Co., 05-1178 (La. App. 3 Cir. 4/5/06), 926 So. 2d 121, 127.
109
    Id.

                                                       - 15 -
       Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 16 of 17




           Based on the foregoing jurisprudence and deposition testimony, Plaintiff, without more,

cannot satisfy the temporal element of La. R.S. 9:2800.6110 Although, the time period need not be

specific in minutes or hours, constructive notice requires that the claimant prove the condition

existed for some time period prior to the fall.111 Therefore, Oscar Perdomo does not have the

factual support essential to his claim that Sam’s Club had constructive notice of the presence of a

substance on the floor prior to his fall. Accordingly, Plaintiff cannot produce factual support

sufficient to establish that he would be able to satisfy his burden of proof at trial on the issue of

Defendants’ constructive notice.

                                               CONCLUSION

           For the foregoing reasons, Plaintiff has not and cannot put forth any evidence that Sam’s

Club created or had actual or constructive notice of the condition that he alleges caused him to slip

and fall on the premises. As such, this Court should grant Defendants’ Motion for Summary

Judgment and dismiss Plaintiff’s claims with prejudice, at Plaintiff’s cost.

                                                    Respectfully submitted,


                                                    Dorothy L. Tarver_____________
                                                    DOROTHY L. TARVER (#29714)
                                                    ISIDRO RENÈ DeROJAS (#18182)
                                                    McCRANIE SISTRUNK ANZELMO
                                                           HARDY McDANIEL & WELCH, LLC
                                                    909 Poydras Street, Suite 1000
                                                    New Orleans, LA 70112
                                                    Telephone:     (504) 831-0946
                                                    Facsimile:     (800) 977-8810
                                                    E-Mail:        dlt@mcsalaw.com
                                                    E-Mail:        ird@mcsalaw.com
                                                    Attorneys for Defendants, Sam’s Club and
                                                    Walmart, Inc.



110
      Demouy v. Sam’s Wholesale, Inc. 2011 WL 2981117 (La.App. 1 Cir 6/10/11).
111
      Id.

                                                      - 16 -
    Case 2:19-cv-13074-SSV-MBN Document 13-1 Filed 05/26/20 Page 17 of 17




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of May 2020, I electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system that will send a notice of electronic filing to all

counsel of record who are CM/ECF participants.




                                             Dorothy L. Tarver_____________
                                             DOROTHY L. TARVER




                                              - 17 -
